FILED

UNITED sTATEs 1)1sTR1cT coURT OCT 2 8 2310
FoR THE l)lsrklcr oF CoLUMBIA cum U_S_ msmct & Bankmptcy

Courts for the D|strict of Co|umbla
ANTONIO COLBERT, )
)
Plaintiff, )
)
v. ) Civil Action No. l ¢ L"
0

) 10 18a
MAYOR ADRIAN FENTY, )
)
Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint, The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held-to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seel75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff states that Mayor Fenty and his staff "have repeatedly ignored [his] numerously
made complaints, and it’s obveous [sic] . . . why, after being here only 4 ‘/z months, . . . the city
needed change!" Compl. at 2. He demands damages of $500,000.00 for the Mayor’s
"neglagents [sic], or refusel [sic] to do what’s right," leaving plaintiff "perrnately [sic] scarred!"
Id.

The complaint does not contain a short and plain statement of the grounds upon which the
Court’s jurisdiction depends or a claim that plaintiff is entitled to the relief he seel